DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 11, filed April 4, 2022, with respect to the title have been fully considered and are persuasive.  The objection of February 4, 2022 has been withdrawn. 
Applicant’s arguments, see pages 11-15, filed April 4, 2022, with respect to claims 1 and 25 have been fully considered and are persuasive.  The rejection of February 4, 2022 has been withdrawn. 

Applicant’s arguments with respect to claim(s)  32 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Status of the Claims
Claims 7-8, 13, 15-24, 28, 31, and 36-75 are canceled.  Claim 77 is added.  No new matter.  	Claims 1-6, 9-12, 14, 25-27, 29-30, 32-35, and 76-77 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimizu (US 2018/0053781) in view of Pachamuthu (US Pat. No. 9,230,979) in further view of Kanamori (US 2015/0380431). 
Claim 32, Yoshimizu discloses (Fig. 45) a vertical memory device, comprising: 	a channel (20, semiconductor film, Para [0111]) disposed on (20 disposed on 10) a substrate (10 substrate, shown in Fig. 19, Para [0112]), the channel extending primarily in a first direction that is perpendicular to an upper surface of the substrate (20 extends vertically which is perpendicular to upper surface of 10);	a charge storage structure (31/35, tunnel insulating film/ second blocking film, Para [0118], [0226]) disposed on an outer sidewall of the channel (31/35 is disposed on outer sidewall of 20), the charge storage structure including a tunnel insulation layer (31 is a tunnel insulating film), and	a first blocking pattern (35 is a blocking film) sequentially stacked in a horizontal direction that is parallel to the upper surface of the substrate (31, 32, and 35 are sequentially stacked horizontally parallel to upper surface of 10);	a plurality of gate electrodes (70, electrode layers, Para [0133]) spaced apart from each other in the first direction (70 spaced apart vertically), each of the plurality of gate electrodes extending primarily in a second direction that is parallel to the upper surface of the substrate so as to at least partially surround the charge storage structure (70 extends in horizontal direction parallel to upper surface of 10 and partially surround 31/32/35); 	an insulation pattern (40a, under broadest reasonable interpretation (BRI) air gap is insulating pattern, Para [0143]) disposed between neighboring gate electrodes of the plurality of gate electrodes (40a disposed between 70s in vertical direction),  the insulation pattern including an air gap disposed therein (40a is an air gap), therein; 	 and a second blocking pattern (34, first blocking film, Para [0267]) at least partially covering both lower and upper surfaces of the plurality of gate electrodes (34 covers lower and upper surfaces of 70) and a sidewall facing the charge storage structure of each of the plurality of gate electrodes (sidewall of 34 faces 31/32/35) and lower and upper surfaces of a layer (sidewall of 34 faces upper and lower surfaces of 73) , 	wherein the charge storage structure (31/35) further includes charge trapping patterns a charge trapping pattern (32 is an insulative film with trap sites, Para [0131])  spaced apart from each other in the first direction (32 are spaced apart from each other vertically), each of the charge trapping patterns facing one of the gate electrodes, of the plurality of gate electrodes, in the horizontal direction (32 faces each of 70).	Yoshimizu does not explicitly disclose a protection layer covering a sidewall of an end portion in a third direction of each of the plurality of gate electrodes, the third direction being parallel to the upper surface of the substrate and crossing the second direction, the protection layer not contacting either a lower surface or an upper surface of each of the plurality of gate electrodes and wherein the first insulation pattern includes an oxide and has an air gap disposed therein.	However, Pachamuthu discloses (Fig. 6E) a protection layer (468, metal oxide portions, Col. 17, lines: 40-50) covering a sidewall (468 covers sidewall of end portion of 466 in horizontal x-direction) of an end portion in a third direction (x-direction) of a plurality of gate electrodes (466, conductive metal portion, Col. 17, lines: 10-25), the third direction being parallel to the upper surface (x-direction is parallel to top surface of 10) of a substrate (10, semiconductor material layer, Col. 7, lines: 45-50) and crossing a second direction (x-direction crosses a direction into and out of the page, hereinafter “2nd”), the protection layer not contacting either a lower surface or an upper surface of each of the plurality of gate electrodes (468s do not contact top or bottom surface of 466)	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the oxide portions of Pachamuthu to the gate electrodes of Yoshimizu as they are optional dielectric layers that can seal side surfaces of the electrodes (Pachamuthu, Col. 17, lines: 40-50).
Consequently, 471 of Pachamuthu corresponding to second blocking pattern 34 of Yoshimizu covers lower and upper surfaces of protection layer 468 as shown in Fig. 6E in Pachamuthu.	Furthermore, Kanamori discloses (Fig. 2C) wherein a first insulation pattern (170/180, isolation pattern/air gap, Para [0017]-[0020]) between (170/180 between neighboring 140) neighboring gate electrodes (140, word lines, Para [0017]), wherein the first insulation pattern (170/180) includes an oxide (170, silicon oxide, Para [0020]) and has an air gap (180, air gaps, Para [0017]) disposed therein (180 is within two 170s).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kanamori, including the specific material of the insulation pattern. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as an insulation pattern.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
	The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.		
Allowable Subject Matter
Claims 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-6, 9-12, 14, 25-27, 29-30, and 76-77 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Yoshimizu (US 2018/0053781), Liu (US 2019/0103411), Manning (US 2005/0239246), Kanamori (US 2015/0380431), Tran (US 2005/0239244), Seol (US 2011/0233648), Pachamuthu (US Pat. No. 9,230,979),  fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 2-5, 9-12, 14, and 76 depend), wherein a length in the first direction from a bottom-most surface of each charge trapping pattern to a top-most surface of each charge trapping pattern on a side of each charge trapping pattern that faces the first blocking pattern is less than a length in the first direction from a bottom-most surface of each charge trapping pattern to a top-most surface of each charge trapping pattern on a side of each charge trapping pattern that faces the tunnel insulation layer.	Regarding Claim 25 (from which claims 26-27, 29-30, and 77 depend), each of the charge trapping patterns having a substantially isosceles trapezoid shape.	Regarding Claim 33 (from which claim 34 depends), wherein the protection layer includes silicon oxide.	Regarding Claim 35, wherein end portions in the third direction of the insulation pattern, the protection layer and the second blocking pattern are aligned with each other in the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        

/G.G.R/Examiner, Art Unit 2819